Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 	03/18/2021.

Election/Restrictions
During a telephone conversation with Applicant’s representative Li Li on 08/17/2022 a provisional election was made without traverse to prosecute the invention of Claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 21-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities.Regarding Fig. 8, the elements of Fig. 8 described in [0058] – [0069] of the Specification do not match with the figure. Currently, Figure 8 appears to be a duplicate of Fig. 6. 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claims 15-18, the features regarding “the second feedback control circuit” must be shown or else the features must be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.	Appropriate correction is required.

Claim Objections
Claims 2, 3, 10, 11, 12, 14-18, and 20 are objected to because of the following informalities:  	Regarding claim 2, in line 3, “a turn-on” should read as “the turn-on”.	Regarding claim 3, in line 3, “a turn-on” should read as “the turn-on”.	Regarding claim 10, in line 5, “and/or” should read as “or”.	Regarding claim 11, in line 7, “the first input terminal” should read as “a first input terminal”.	Regarding claim 12, in line 11, “the other” should read as “an other”.	Regarding claim 14, in line 5, “the other” should read as “an other”;in line 7, “the other terminal of the third resistor” should read as “an other terminal of the third resistor”;in line 7, “the other terminal of the second resistor” should read as “an other terminal of the second resistor”;in line 9, “the other” should read as “an other”.	Regarding claim 15, in line 12, “the output terminal” should read as “an output terminal”.	Regarding claim 16, in line 11, “the other” should read as “an other”.	Regarding claim 17, in line 3-4, “a positive terminal of an output voltage” should read as “the positive terminal of the output voltage”.	Regarding claim 18, in line 8, “the other” should read as “an other”;in line 10, “the other” should read as “an other”.	Regarding claim 20, in line 2, “the group” should read as “a group”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Application Publication US 2015/0103567 A1, hereinafter “Wang”) in view of Lin et al. (US Patent Application Publication US 2016/0079878 A1, hereinafter “Lin”).	Regarding claim 1, Wang discloses (see Fig. 4) a control circuit configured to control a flyback circuit (400) comprising a primary-side switch (MP), a secondary-side rectifier (MS) and a transformer (T1), the control circuit comprising: a feedback control circuit (comprising 406, 405, 407, 411) configured to generate a secondary-side control signal (CMPO1), based on at least one of a direct-current component of an output voltage signal (FB) and a direct-current component of an output current signal of a secondary side of the flyback circuit (CMPO1 is generated based on FB), wherein the secondary-side control signal is configured to control a turn-off of the secondary-side rectifier (CMPO1 Resets – turns OFF – MS via FF2’s R terminal); an isolated transmission circuit (402) coupled to the feedback control circuit and configured to generate a first primary-side control signal (SYNC) based on the secondary-side control signal; and a primary control circuit (comprising 401, 406, 409) coupled to the isolated transmission circuit and configured to control a turn-on of the primary-side switch in response to receiving the first primary-side control signal (SYNC Sets – turns ON – MP via 401 FF1’s S terminal).	Wang does not disclose wherein the secondary-side control signal is generated based on a current ripple signal of the transformer.	However, Lin teaches (see Fig. 4) wherein the secondary-side control signal (output C of 42) is generated based on a current ripple signal of the transformer (signal S input to 42; C is generated based on the signal S at start-up, see [0037] “the start-up voltage S is applied to the controller 42 via the transformer 28.”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Wang wherein the secondary-side control signal is generated based on a current ripple signal of the transformer, as taught by Lin, because it can help implement adequate start-up control at start-up of the flyback circuit.
	Regarding claim 2, Wang discloses (see Fig. 4) wherein: the primary control circuit (comprising 401, 406, 409) is configured to receive the first primary-side control signal (401 receives SYNC), and control a turn-on of the primary-side switch based on the first primary-side control signal (SYNC Sets – turns ON – MP via FF1’s S terminal).

	Regarding claim 3, Wang discloses (see Fig. 4) wherein: the primary control circuit is configured to simultaneously receive the first primary-side control signal and a second primary-side control signal (CMPO2) (401 receives SYNC and CMPO2 simultaneously, via S and R terminals, respectively), and control a turn-on and a turn-off of the primary-side switch based on the first primary-side control signal and the second primary-side control signal (MP is controlled to be turned-on and turned-off by CMPO2 and SYNC, respectively).

	Regarding claim 4, Wang discloses (see Fig. 4) wherein: the second primary-side control signal is generated based on a primary current detection signal (ISENP) indicative of a current flowing through a primary winding of the transformer (left-side winding of T1) (CMPO2 is generated based on ISENP which is current indicative of current flowing in the left-side winding of T1).

	Regarding claim 5, Wang discloses (see Fig. 4) wherein: the primary control circuit comprises a first comparator (COM2 of 408), and wherein: a first input terminal of the first comparator is configured to receive the primary current detection signal (“+” of COM2 receives ISENP); a second input terminal of the first comparator is configured to be applied with a first reference voltage (“-“ of COM2 is applied with VTH1); and an output terminal of the first comparator is configured to generate the second primary-side control signal based on the primary current detection signal and the first reference voltage (output of COM2 generates CMPO2 based on ISENP and VTH1).

	Regarding claim 6, Wang discloses (see Fig. 4) wherein: the primary control circuit comprises a logic drive circuit (FF1 of 401), and wherein: a first input terminal of the logic drive circuit is configured to receive the first primary-side control signal (S terminal of FF1 receives SYNC); a second input terminal of the logic drive circuit is configured to receive the second primary-side control signal (R terminal of FF1 receives CMPO2); and an output terminal of the logic drive circuit is connected to the primary-side switch (Q terminal of FF1 is connected to MP), and wherein the logic drive circuit is configured to generate a primary-side drive signal (CTRLP) based on the first primary-side control signal and the second primary-side control signal (FF1 generates CTRLP based on CMPO1 and SYNC), and the primary-side drive signal is used to control the primary-side switch (CTRLP is used to control MP).

	Regarding claim 7, Wang discloses (see Fig. 4) wherein: the logic drive circuit comprises an RS trigger, and wherein: a set input terminal of the RS trigger is the first input terminal of the logic drive circuit; a reset input terminal of the RS trigger is the second input terminal of the logic drive circuit; and an output terminal of the RS trigger is the output terminal of the logic drive circuit.

	Regarding claim 9, Wang discloses (see Fig. 4) further comprising: a secondary control circuit (comprising 404, 403, 410), wherein the secondary control circuit is connected to the feedback control circuit and the secondary-side rectifier (404 is connected to MS and circuit comprising 405), and wherein in response to receiving the secondary-side control signal in a first modality from the feedback control circuit, the secondary control circuit is configured to turn off the secondary-side rectifier (in response to 404 receiving CMPO1, FF2 of 404 Resets – turns OFF – MS via FF2’s R terminal).

	Regarding claim 19, Wang does not disclose wherein the isolated transmission circuit comprises a transmitter, an isolator and a receiver, and wherein: an input terminal of the transmitter is connected to the feedback control circuit; an output terminal of the transmitter is connected to an input terminal of the isolator; an output terminal of the isolator is connected to an input terminal of the receiver; and an output terminal of the receiver is connected to the primary control circuit.	However, Lin teaches (see Fig.9) wherein the isolated transmission circuit (circuit of Fig. 9 comprising RX, TX, 34) comprises a transmitter (TX), an isolator (34) and a receiver (RX), and wherein: an input terminal of the transmitter is connected to the feedback control circuit (input terminal of TX – right side of TX - is connected to 42); an output terminal of the transmitter  is connected to an input terminal of the isolator (output terminal of TX – left side of TX – is connected to the input terminal of 34 – right side terminal of 34); an output terminal of the isolator is connected to an input terminal of the receiver (output terminal of 34 – left side terminal of 34 – is connected to input terminal of RX – right side terminal of RX); and an output terminal of the receiver is connected to the primary control circuit (outside terminal of RX – left side terminal of RX – is connected to 52).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Wang wherein the isolated transmission circuit comprises a transmitter, an isolator and a receiver, and wherein: an input terminal of the transmitter is connected to the feedback control circuit; an output terminal of the transmitter is connected to an input terminal of the isolator; an output terminal of the isolator is connected to an input terminal of the receiver; and an output terminal of the receiver is connected to the primary control circuit, as taught by Lin, because it is a cost effective way to implement an isolated transmission circuit.

	Regarding claim 20, Wang does not disclose wherein: the isolator is selected from the group consisting of a capacitor, a magnetic element and an opto-coupler.	However, Lin teaches (see Fig.9) wherein: the isolator is selected from the group consisting of a capacitor, a magnetic element and an opto-coupler (34 comprises a capacitor, see [0042], “the coupling element, for example a capacitor”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Wang wherein: the isolator is selected from the group consisting of a capacitor, a magnetic element and an opto-coupler, as taught by Lin, because it is a cost effective way to implement an isolated transmission circuit.
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lin, and further in view of Li (Chinese Patent CN 206894507 U).
	Regarding claim 8, Wang does not disclose wherein: the logic drive circuit further comprises a driver, and wherein: an input terminal of the driver is connected to the output terminal of the RS trigger; and an output terminal of the driver is connected to the primary-side switch.
	However, Li teaches (see Fig. 1) wherein: the logic drive circuit (comprising 121 and 123) further comprises a driver (123), and wherein: an input terminal of the driver (left side terminal of 123) is connected to the output terminal of the RS trigger (Q terminal of 121); and an output terminal of the driver (right side terminal of 123) is connected to the primary-side switch (Q1).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit of Wang wherein: the logic drive circuit further comprises a driver, and wherein: an input terminal of the driver is connected to the output terminal of the RS trigger; and an output terminal of the driver is connected to the primary-side switch, as taught by Li, because it can help provide the adequate power and voltage to drive the primary-side switch with the logic signal.
Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein: the feedback control circuit comprises at least one of a first feedback control circuit and a second feedback control circuit, and wherein the secondary-side control signal is generated by the first feedback control circuit based on the direct-current component of the output voltage signal and the current ripple signal of the transformer, and/or generated by the second feedback control circuit based on the direct-current component of the output current signal and the current ripple signal of the transformer.”.	Claims 9-18 are objected due to their dependency on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2009/0279326 A1 discloses flyback synchronous rectifying element control circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838